Citation Nr: 1115934	
Decision Date: 04/22/11    Archive Date: 05/04/11

DOCKET NO.  03-18 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to service connection for a respiratory disorder, claimed as asthma and allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from June to August 1982, from December 1982 to December 1986, and from March to December 1988.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2002 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.  

In September 2006, the Veteran testified at a hearing before a Veterans Law Judge (VLJ).  The VLJ who presided over that hearing is no longer employed by the Board.  The law requires the VLJ who conducted the hearing to participate in the decision on appeal.  38 C.F.R. § 20.707 (2010).  Accordingly, in August 2010, the Board sent the Veteran a letter informing him of the VLJ's departure and offering him another hearing before a new VLJ.  38 C.F.R. § 20.703 (2010).  

The Veteran was given 30 days to respond to the letter, otherwise his hearing request would be considered withdrawn.  As no response was received, another hearing will not be scheduled.  38 C.F.R. § 20.704(e) (2010).

In January 2007, this matter was reviewed by the Board and remand orders were issued for additional development.  In July 2008, the issues were again considered by the Board and the case was remanded for additional development.  Such development having been accomplished, the appeal is now appropriately before the Board.


FINDING OF FACT

A chronic respiratory disorder manifested by chronic asthma or allergic rhinitis was not shown in service or shown for many years.  A current respiratory disorder is not related to service.


CONCLUSION OF LAW

A respiratory disorder, claimed as asthma and allergic rhinitis, was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).  However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A veteran is presumed to have entered service in sound condition with respect to his or her health.  See 38 U.S.C.A. § 1111.  The burden of proof is on VA to rebut the presumption by producing clear and unmistakable evidence that a disability existed prior to service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that a veteran's disability was both preexisting and not aggravated by service.  When, however, the appellant is not a veteran, no entitlement to a presumption of soundness exists.

Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as contrasted to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991); Beverly v. Brown, 9 Vet. App. 402 (1996).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b) (2010).

The Veteran has testified that the claimed disorders began during active service; however, as an initial matter the Board notes that he has not alleged that the claimed disorders were incurred in combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not for application.

As stated above, a veteran is presumed to have entered service in sound condition with respect to his health, with the burden of proof on VA to rebut this presumption through clear and unmistakable evidence.  See 38 U.S.C.A. § 1111;  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

During the course of the appeal, the Veteran has endorsed non-specific pre-service respiratory symptomatology dating to childhood.  However, on enlistment examination in September 1982, lungs, chest, nose, sinuses, and throat were all normal.  

While the Board recognizes that his statements averring to pre-service hay fever, his lay statement in this context is not sufficiently clear and unmistakable evidence to overcome the presumption of soundness.  Accordingly the presumption survives, and he is presumed to have entered service in sound condition.

Service treatment records show that on examination in September 1982 (just after his first period of active duty and several months prior to his second period), the Veteran's lungs, chest, nose, sinuses, and throat were normal.  He endorsed a history of hay fever, but denied any history of sinusitis, asthma, shortness of breath, or chronic cough.

The Veteran reentered service in December 1982.  No problems were reported until June 1986 when he sought treatment for a three day history of coughing productive of sputum, along with sinus drainage.  There was pain to palpation to the frontal and maxillary sinuses, but lungs were clear to auscultation.  

In September 1986, he reported an insect bite on his right forearm, and asked to discuss allergy medicine.  A history of allergies since childhood was endorsed, and "allergy/hay fever" was indicated.  The assessment was of seasonal rhinitis.

On separation examination in September 1986 (the end of his second, and longest period of active duty), the Veteran's lungs, chest, nose, sinuses, and throat were normal, and he denied any history of hay fever, sinusitis, asthma, shortness of breath, or chronic cough.  Therefore, no chronic respiratory disorder was shown during this period of active duty.

On enlistment examination in February 1988 (for his third and final period of active duty), the Veteran's lungs, chest, nose, sinuses, and throat were again normal, and he again denied any history of sinusitis, asthma, shortness of breath, or chronic cough.  He did admit to a history of hay fever and stated that it was mild and treated with over the counter medication.

In August 1988, a notation indicated no recent history of respiratory symptoms, and on Medical Examination Board examination in August 1988, the Veteran denied histories of hay fever, sinusitis, asthma, shortness of breath, and chronic cough.  

In sum, service treatment records show that during his three periods of service the Veteran had a single, acute, incident of coughing and sinus drainage which was diagnosed as seasonal rhinitis.  By the time of his final in-service examination in 1988, he denied histories of hay fever, sinusitis, asthma, shortness of breath, and chronic cough.  Therefore, a chronic respiratory disorder was not noted during his periods of active duty.

Next, post-service evidence does not reflect respiratory symptomatology for many years after service discharge.  In May 1996, the Veteran indicated on an allergy questionnaire, that he had severe allergic reactions to "all types of pets."  He reflected that sinus troubles, hay fever, and hives with swelling began at age 10, but he denied any asthma.  

In January 2001, the Veteran was seen for complaints of chronic snoring and chronic sinus infections as well as persistent coughing, postnasal drainage, and enlarged tonsils frequently throughout the year.  Following a physical evaluation, the impression was of obstructive tonsillitis and chronic rhinosinusitis.  

Subsequent treatment records reflect diagnoses of deviated septum (2/01), recurrent allergies/rhinitis/sinusitis and bronchial asthma (8/02), asthma (8/02), and asthma and allergic rhinitis (9/02).

Even assuming respiratory symptomatology as early as 1996, this is the first recorded post-service symptomatology related to a respiratory disorder, coming nearly 10 years after discharge.  Therefore, the medical evidence does not reflect continuity of symptomatology.

Next, the Board will consider the Veteran's lay statements that he has experienced respiratory symptomatology since separation from service.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous respiratory symptoms after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

First, the Board finds that the Veteran's more recently-reported history of continued symptoms of a respiratory disorder since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examinations for all three periods of active duty, he denied any history or complaints of symptoms of asthma or rhinitis.  

Specifically, the service separation examination report reflects that the Veteran was examined and his respiratory system was found to be clinically normal.  His in-service history of symptoms (or the lack of) at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).  

Next, the post-service medical evidence does not reflect complaints or treatment related to a respiratory disorder for many years following active service.  The Board emphasizes the multi-year gap between discharge from active duty service (1988) and initial reported symptoms related to a respiratory disorder in 1996 (an 8-year gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Further, the same month as the Veteran's separation from active duty, December 1988, he submitted an application for compensation in which he sought service connection for partial peroneal nerve palsy, but did not seek compensation for any respiratory disorder or make mention of any respiratory symptomatology.  

In addition, the Veteran reported the onset of symptoms to different times.  Specifically, he endorsed an onset of asthma in his early 20s in February 2000 (dating the onset to the early 1980s).  He also stated that he had a history of seasonal hay fever symptoms since early childhood - about age 8.  Over the preceding years, asthma had become constant and there was a seasonal worsening with rhinitis symptoms and asthma.  

On the other hand, during a September 2006 hearing before a Veterans Law Judge, the Veteran endorsed seasonal "hay fever type of allergies" as a child.  However, he went on to state that childhood symptoms were "a totally different situation than what we're talking about that manifested" during service.  Yet these statements conflict directly with statements he made at discharge regarding the claimed symptoms.  

In weighing the conflicting statements provided by the Veteran at various times, the point in time in which the statement was made is important because a recounting of an event which is closer to the time that event occurred is naturally more likely to be accurate.  Thus, the contemporaneousness of the statement of medical history at discharge is significant.  

Furthermore, because the Veteran was then seeking only medical treatment, it seems likely that he would report events carefully and accurately.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

In contrast, when the Veteran thereafter presented his account, he was seeking VA benefits rather than medical treatment.  The Board is cognizant of possible self interest which any veteran has in promoting a claim for monetary benefits.  

The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

Nonetheless, these inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, the absence of complaints or treatment for years after service, his previous statements made for treatment purposes, and his own previous histories of onset of symptoms given after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.  

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's respiratory disorder to active duty, despite his contentions to the contrary.    

On VA examination in April 2007, a review of the claims file was conducted by a medical doctor who concluded that neither allergic rhinitis nor asthma were "causally related nor aggravated by [the Veteran's] military service."  In so concluding, it was noted that there was no evidence of major exposure to any particular allergen that would create multiple chemical sensitivities.  The examiner also opined that allergic rhinitis and hay fever were common conditions related to environmental and genetic factors.

The Board finds that the examination was adequate for evaluation purposes.  Specifically, the examiner reviewed the claims file, interviewed the Veteran, and conducted a physical examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  Moreover, there is no contradicting medical evidence of record.  Therefore, the Board finds the VA examiner's opinion to be of great probative value.

The Board has also considered the Veteran's statements asserting a nexus between his currently-diagnosed disorder and active duty service.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, chronic respiratory disorders, such as asthma and allergic rhinitis, are not the types of disorders that a lay person can provide competent evidence on questions of etiology or diagnosis.  

Such competent evidence has been provided by the medical personnel who have examined the Veteran during the current appeal and by service records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete notice was not issued prior to the adverse determination on appeal.  Under such circumstances, VA's duty to notify may not be "satisfied by various post-decisional communications from which a claimant might have been able to infer what evidence VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided prior to the RO's initial adjudication, this timing problem can be cured by the Board remanding for the issuance of a VCAA notice followed by readjudication of the claim by the RO); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of letters sent to the Veteran in July 2001 and March 2006 that fully addressed all notice elements.  The letters informed him of what evidence was required to substantiate the claim and of the division of responsibility between VA and a claimant in developing an appeal.  Therefore, he was "provided the content-complying notice to which he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the claims were readjudicated with the issuance of a Supplemental Statement of the Case in November 2008.  Neither the Veteran, nor his representative, have indicated any prejudice caused by this timing error, and the Board finds no basis for finding prejudice against the appeal of the issue adjudicated in this decision.  See Shinseki v. Sanders, 129 S. Ct. 1696 (U.S. 2009).

Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).  

Service treatment records, as well as private and VA treatment records, have been associated with the file.  Furthermore, the Veteran's claims file was reviewed by a VA examination April 2007, during which the examiner considered private medical evidence and his lay statements before reaching conclusions based on his review that are consistent with the record.  The examination is found to be adequate.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record, including testimony provided at a September 2006 hearing before the Board.  

The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a respiratory disorder, claimed as asthma and allergic rhinitis, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


